     Case 4:19-cv-03425-JST Document 128-2 Filed 08/31/20 Page 1 of 4



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   PERKINS COIE LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   PERKINS COIE LLP
     1201 Third Ave., Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10
     Facsimile: 206.359.9000
11
     Attorneys for Plaintiff Niantic, Inc.
12
                                 UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14

15                                           OAKLAND DIVISION

16
     NIANTIC, INC., a Delaware corporation,           Case No. 19-cv-03425-JST
17
                            Plaintiff,                DECLARATION OF ELLIE CHAPMAN
18                                                    IN SUPPORT OF MOTION TO SERVE
            v.
                                                      DEFENDANTS APPHAVEN AND
19                                                    RAJESHWAR GHODERAO VIA
     GLOBAL++, an unincorporated association;
20   RYAN HUNT, a.k.a. “ELLIOTROBOT,” an              ALTERNATIVE MEANS, OR,
     individual; IT HAVEN INC., a foreign             ALTERNATIVELY, MOTION FOR
21   corporation; MATTHEW JOHNSON, an                 EXTENSION OF TIME TO COMPLETE
     individual; HLP TECH, LLC, a Missouri            SERVICE
22
     limited liability company; MATTHEW
23   RAGNARSON, an individual; MANDY
     JOHNSON, an individual; MANDY
24   LOMBARDO, an individual; ALEN
     HUNDUR, a.k.a. “IOS N00B,” an
25   individual; APPHAVEN, an unincorporated
     association; RAJESHWAR GHODERAO,
26
     an individual; and DOES 1-20,
27
                            Defendants.
28


                                                                         CHAPMAN DECLARATION
                                                                           Case No. 19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 128-2 Filed 08/31/20 Page 2 of 4



 1                                DECLARATION OF ELLIE CHAPMAN

 2             I, Ellie Chapman, declare as follows:

 3             1.     I am an attorney licensed to practice in the State of California. I am an associate at

 4   the law firm Perkins Coie LLP and am counsel for plaintiff Niantic, Inc. (“Niantic”) in this

 5   matter.

 6             2.     I submit this declaration in support of Niantic’s Motion to Serve Defendants

 7   AppHaven and Rajeshwar Ghoderao Via Alternative Means, or, Alternatively, Motion for

 8   Extension of Time to Complete Service (the “Motion for Alternative Service”).

 9             3.     I have personal knowledge of the facts stated in this declaration and, if called to

10   testify, could and would testify competently to those facts.

11             4.     All documents attached as exhibits to this declaration are true and correct copies of

12   the original documents.

13             5.     On October 25, 2019, counsel for Niantic issued a third-party subpoena to

14   GoDaddy (a domain name registrar) seeking documents related to the domain names

15   AppHaven.org and AppHaven.me (both of which were used by AppHaven to distribute the

16   Cheating Programs). See Ex. A.

17             6.     Documents produced by GoDaddy in response to Niantic’s subpoena show that

18   Ghoderao is the registered “shopper” (or registrant) for AppHaven.org and AppHaven.me, and

19   that Ghoderao resides at A 14 Bhelke Residency, Pune, in India. Documents produced by

20   GoDaddy also show that Ghoderao uses the email addresses rajeshwar.ghoderao@gmail.com and

21   rajeshwar@alturacs.in.

22             7.     On January 8, 2019 and June 2, 2020, counsel for Niantic issued third-party

23   subpoenas to Google, seeking information related to Ghoderao’s use of Google’s email service,

24   Gmail. See Exs. B, C.

25             8.     Documents produced by Google show that Ghoderao uses the email addresses

26   rajeshwar_n@hotmail.com, toonsnow.io@gmail.com, sales@alturaapps.com, and

27   maddy.m0101@yahoo.com.

28
                                                       -1-
                                                                                   CHAPMAN DECLARATION
                                                                                     Case No. 19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 128-2 Filed 08/31/20 Page 3 of 4



 1          9.      On June 16, 2020, counsel for Niantic issued a third-party subpoena to PayPal,

 2   seeking information related to certain PayPal accounts receiving payments for use of the Cheating

 3   Programs. See Ex. D.

 4          10.     Documents produced by PayPal show that Ghoderao used a PayPal account

 5   associated with the email address aspiresoftware130418@gmail.com.

 6          11.     Shortly after naming AppHaven and Ghoderao as defendants, counsel for Niantic

 7   sent an email message to rajeshwar.ghoderao@gmail.com, rajeshwar@alturacs.in, and

 8   rajeshwar_n@hotmail.com informing Ghoderao and AppHaven of this lawsuit and attached a

 9   copy of the first amended complaint, the summons issued to Ghoderao and AppHaven, and other

10   papers relevant to this action. Niantic’s email message also attached copies of the Waiver of

11   Service of Summons form and requested that the AppHaven Defendants waive formal service

12   under Federal Rule of Civil Procedure 4(d). See Exs. E, F, G.

13          12.     The email transmission was successful, that is, the message did not “bounce back.”

14   The AppHaven Defendants never responded to that email message.

15          13.     On February 21, 2020, Niantic sent the same documents to the AppHaven

16   Defendants via postal mail (specifically, via Worldwide Expedited UPS). Niantic mailed the

17   documents to the AppHaven Defendants using the physical address obtained from the GoDaddy

18   production. A cover letter included with Niantic’s mailing informed Ghoderao and AppHaven of

19   this lawsuit and attached a copy of the first amended complaint, the summons issued to Ghoderao

20   and AppHaven, and other papers relevant to this action. It also asked the AppHaven Defendants

21   to waive formal service under Rule 4(d).

22          14.     On March 3, 2020, Niantic received confirmation from UPS that its mailing had

23   been delivered. See Ex. H. That same day, Niantic sent another email message to

24   rajeshwar.ghoderao@gmail.com, rajeshwar@alturacs.in, and rajeshwar_n@hotmail.com stating

25   that Niantic had received notice that the AppHaven Defendants had accepted delivery of the

26   mailing, and inquiring whether the AppHaven Defendants intended to respond. See Ex. I. The

27   email transmission was successful, that is, the message did not “bounce back.” The AppHaven

28   Defendants never responded to that email or the mailing.
                                                    -2-
                                                                              CHAPMAN DECLARATION
                                                                                Case No. 19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 128-2 Filed 08/31/20 Page 4 of 4



 1          15.     On April 20, 2020, Niantic retained Crowe Foreign Services to effect service on

 2   the AppHaven Defendants under the Hague Convention on Service Abroad of Judicial and

 3   Extrajudicial Documents in Civil and Commercial Matters (the “Hague Convention”). That

 4   process has been pending for several months and is not yet complete. See Exs. J, K.

 5          16.     According to Crowe Foreign Services, time frames for completed service in India

 6   in accordance with the Hague Convention in the past 2 years have increased to an average of

 7   between 8 and 12 months, with some taking much longer. The Covid-19 pandemic has created

 8   further significant delays from closures and restrictions, causing the Central Authority to limit the

 9   services they can provide and further extending service timelines. See Exs. J, K.

10   D.     Service Via Email on Defendants Residing in India

11          17.     India has objected in Article 10 of the Hague Service Convention to international

12   service via “postal channels,” but not via electronic means, including email. See Ex. L.

13          18.     Counsel for Niantic is not aware of any international agreement or other authority

14   prohibiting service by email in India.

15

16          I declare under penalty of perjury that the foregoing is true and correct.

17          Executed on August 31, 2020, in Seattle, Washington.

18
                                                             /s/ Ellie Chapman
19                                                           Ellie Chapman
20

21

22

23

24

25

26

27

28
                                                     -3-
                                                                                CHAPMAN DECLARATION
                                                                                  Case No. 19-cv-03425-JST
